Holt, J.,
dissenting.
One hesitates to dissent from conclusions reached by his associates which are “plainly right,” but such things needs must be; if all men were agreed about all things, courts would soon be out of business.
If L. D. Moorefield took under the Rice will any fee at all, he took a defeasible fee, and the judgment under review should be affirmed.
If he took a life estate, and should he have died without issue, then this Main street property would have passed to E. C. Moorefield. He died leaving children; therefore that contingency failed and another has prevailed. It passed to his own children. Conrad v. Quinn, 111 Va. 607, 96 S. E. 952, and Prof. Graves’ Article, 5 Va. L. Reg., pp. 67-91.
In neither event have we to deal with any of the presumptions against intestacy.
*145The right to alienate is a necessary attribute of an absolute estate. It is also an attribute of a conditional one, subject, of course, to the possibility of defeasance. Tiffany on Real Property, Vol. 1, p. 336.
The purchaser takes caveat emptor; he buys at his own risk, and this is doubly true where recorded muniments of title are at hand.
When we look at the will we see that “L. D. Moorefield is take charge of every thing as it is now continue the business.” He was to continue the business “as it is now,” which of itself would seem to indicate that Rice wished everything to remain in statu quo; certainly the business could not be continued “as it is now” if L. D. Moorefield could sell out the storehouse and move away. That purpose is confirmed by this statement which follows: “The real estate of 308 & 310 Main is to stay as his and not to be sold or traded in any way.” It is not to stay “his” but “as his” and is not to be sold or traded away.
To argue that a testator who said that his real estate should not “be sold or traded in any way” by this first taker intended that it should not be sold or traded away by him is to “belabour the obvious.” To argue that he intended to give to him the right to sell or trade away this Main street property when he said that it should not be sold or traded away is to advance a contention which answers itself. What was said is too plain for construction, and construction must be confined to the domain of ambiguity. One must go deep into the intricacies of testamentary interpretation to search out doubt. Lawful intentions, written into a will, should be followed. Men make their own wills, not always with wisdom, but they are their wills and probably please the men who make them.